Citation Nr: 9902218	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  97-24 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to May 
1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision of the Los 
Angeles, California Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
PTSD and assigned a 50 percent disability rating. 

In January 1995, the veteran filed a claim for service 
connection for a rash on the nose and mouth due to exposure 
to Agent Orange.  In April 1995, the veteran filed a claim 
for service connection for chloracne.  In a November 1995 
rating decision, the RO adjudicated the issue of service 
connection for chloracne, but did not adjudicate the issue of 
service connection for a rash on the nose and mouth.  Also, 
in the November 1998 VA Form 646, the veterans 
representative may have expressed disagreement with the 
denial of a total rating based on individual unemployability 
in the June 1998 rating decision.  These matters are referred 
to the RO for appropriate action.


REMAND

VA medical records indicate that the veteran has apparently 
applied for Social Security disability benefits.  The duty to 
assist for a claim of an increased rating includes obtaining 
Social Security Administration (SSA) records.  Baker v. West, 
11 Vet. App. 163 (1998).
 
At an April 1996 hearing held at the RO before a hearing 
officer, the veteran testified that he last worked in 
February 1996.  Hearing Transcript (T.) 16.

In a July 1997 statement, the veterans treating VA 
psychologist, a Mr. C., indicated that the veteran was unable 
to work.  In March 1998, the veteran underwent a VA 
psychiatric examination.  A Global Assessment of Functioning 
(GAF) score of 55-65 was assigned.  Also, it is unclear 
whether the veterans claims folder was reviewed prior to 
that examination.  In light of the above, another examination 
is necessary.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran and 
request that he identify all treatment he 
has received for his PTSD since February 
1997, to include the names and addresses 
of all physicians and facilities that 
have treated him.  After obtaining 
appropriate authorization, the RO should 
attempt to obtain the medical records 
that are not already in the claims file, 
specifically to include any records from 
the Bakersfield, California VA Medical 
Center subsequent to those on file.

2.  The RO should contact the veteran and 
request that he identify his February 
1996 employer and any subsequent 
employment.  The RO should contact all 
employers from February 1996 to the 
present and ask that each employer 
specify the reason for termination.

3.  The RO should obtain from the SSA the 
records pertinent to the veteran's claim 
for SSA disability benefits, to include 
the medical records relied upon 
concerning that claim.

4.  The RO should contact Mr. C., the 
veterans treating psychologist, and ask 
him to assign a Global Assessment of 
Functioning (GAF) score, based solely on 
PTSD, with a comprehensive explanation of 
the numeric code assigned as stated in 
DSM-IV.

5.  The veteran should then be afforded 
an examination by a psychiatrist to 
determine the status of his PTSD.  The 
claims folder and a separate copy of this 
remand should be made available to the 
examiner, the review of which he or she 
should acknowledge in the examination 
report.  Any indicated tests and studies, 
including psychological studies (if 
determined to be necessary by the 
psychiatrist), should be conducted in 
order to identify and describe the 
symptomatology attributable to PTSD.  The 
report of examination should contain a 
detailed account of all manifestations of 
PTSD found to be present.  If there are 
found to be psychiatric disorder(s) other 
than PTSD (including any personality 
disorders or substance abuse), the 
examiner should reconcile the diagnoses 
and should specify which symptoms are 
associated with each of the disorder(s).  
If certain symptomatology cannot be 
disassociated from one disorder or the 
other, it should be so specified.  The 
examiner must also comment on the extent 
to which PTSD, alone, affects 
occupational and social functioning.  The 
examiner is asked to review the following 
list of symptoms and to indicate the 
absence or presence of the listed 
symptoms and to describe their frequency 
and severity: Depressed mood; anxiety; 
suspiciousness; panic attacks; chronic 
sleep impairment; memory loss; flattened 
affect; circumstantial, circumlocutory or 
stereotyped speech; difficulty 
understanding complex commands; 
impairment of short- and long-term 
memory; impaired judgment or abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships; suicidal ideation; 
obsessional rituals which interfere with 
routine activities; intermittently 
illogical, obscure, or irrelevant speech; 
near- continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse control 
such as unprovoked irritability with 
periods of violence; spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a work-like setting); 
gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; and memory loss for names of 
close relatives, own occupation, or own 
name.

A multi-axial assessment should be 
conducted.  The examiner should provide a 
discussion of Axis IV (psychosocial and 
environmental problems) and give a Global 
Assessment of Functioning (GAF) score, 
based solely on PTSD, with a 
comprehensive explanation of the numeric 
code assigned as stated in DSM-IV.  The 
rationale for all conclusions should be 
provided.

6.  The RO should then review the 
examination report.  If it is not 
responsive to the Board's instructions, 
it should be returned to the examiner as 
inadequate.

7.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  The RO should evaluate the 
veteran's claims under a broad 
interpretation of the applicable 
regulations, consistent with 38 C.F.R. §§ 
4.3 and 4.7 (1998), and with 
consideration of the mental disorders 
rating criteria in effect prior to and as 
of November 7, 1996.  If the benefit 
sought on appeal remains denied the 
veteran and his representative should be 
furnished a supplemental statement of the 
case, containing all applicable laws and 
regulations not previously included, and 
given the opportunity to respond thereto.  
No action is required of the appellant 
until he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 2 -
